DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/1/2022 has been entered.
 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such a claim limitation is:

a control module that is configured to communicate in claim 1.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2005/0217351 by Kreck et al. (“Kreck”) in view of U.S. Patent 8,549,934 issued to Biksacky (“Biksacky”), U.S. Patent Application Publication 2010/0043883 by Yu et al. (“Yu”) and U.S. Patent 6,332,349 issued to Poynot ("Poynot").

As for claim 1, Kreck discloses a sample-directing system (Fig. 1) comprising:
(a) a sample-directing manifold (Fig. 1 ) configured to receive a plurality of samples from a plurality of sample sources, the sample-directing manifold comprising:
a plurality of internal channels (36-48, 52, 60) formed in the sample-directing manifold and define a plurality of fluid flow paths (Figs. 36-48, 52, 60) within a body (90) of the sample-directing manifold;
a plurality of sample inlets (21, 22);
a plurality of internal sample inlet valves (31, 32);
a plurality of internal waste outlets (tops of 44-47);
a sanitizing fluid inlet (24); and
wherein each sample inlet (21, 22) is in fluid communication (Fig. 1), via the plurality of internal channels, with a respective sample inlet valve (31, 32) and a respective waste outlet (44, 45);
wherein the plurality of fluid flow paths include a plurality of sample flow paths (35, 36, 40) that extend from respective sample inlet valves (31, 32) to a common sample outlet (40, 60), the common sample outlet (40, 60) being configured to be in fluid communication with one or more devices (70);
wherein the plurality of fluid flow paths include a plurality of waste outlet paths (44-47) in fluid communication with respective waste outlets (tops of 44-47);
	wherein the sanitizing fluid inlet (24) is upstream of the plurality of sample inlet paths (35, 36) and a sanitizing fluid path (38, 40) is coextensive (along 40) with the plurality of sample flow paths (35, 36, 40); and
(b) a control module (80) that is configured to communicate (see Fig. 2) with respective valves (31-34) of the sample-directing manifold so as to direct flow from the plurality of sample sources to the common sample outlet (40, 60).
	Kreck does not disclose that plurality of samples come from respective ones of a plurality of sampling systems, the plurality of sampling systems each being coupled to a respective one of a plurality of sample sources.
	However, Biksacky discloses that a plurality (vessels 1-8 in Fig. 3) of samples (S in Fig. 2) come from respective ones of a plurality of sampling systems (12 in Fig. 2 for each of vessels 1-8), the plurality of sampling systems each being coupled to a respective one of a plurality of sample sources (S).
	It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify Kreck to include the plurality of sampling systems as disclosed by Biksacky in order to allow multiple samples from bioreactors to be measured with a single analyzing device (Kreck: paragraph [0004] and Biksacky: col. 1, lines 19-35).
	Kreck as modified by Biksacky does not explicitly disclose that the sampling systems are aseptic.  Biksacky discloses that the sample sources are bioreactors (Biksacky: col. 3, .lines 24-28).
	However, Yu discloses sample sources that are bioreactors and that are aseptic (paragraphs [0002] and [0037]).
	It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the bioreactor sample sources of Kreck and Biksacky to be aseptic as disclosed by Yu in order to maintain a contamination-free environment for the bioreactor (Yu: paragraph [0002]).
	Kreck as modified by Biksacky and Yu does not disclose a plurality of internal waste outlet valves that are separate from the plurality of internal sample inlet valves.  Instead, Kreck discloses a plurality of 3-way valves (31-34) that function as both inlet valves and outlet valves (see Fig. 1 and paragraphs [0019] and [002]).
	However, Poynot discloses that outlet valves that are separate from inlet valves can be substituted for 3-way valves that function as both inlet valves and outlet valves (col. 5, lines 41-56).
	Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to substitute the outlet valves and inlet valves of Poynot for the 3-way valves of Kreck in order to achieve the predictable result of providing valve mechanisms to control the flow of samples and waste.
	Kreck as currently modified by Biksacky and Yu does not explicitly disclose that
the control module is configured to communicate with respective valves of the plurality of aseptic sampling systems.
	However, Yu discloses a control module (27) that is configured to communicate with a valve (3) of an aseptic sampling system (1, 3, 4).
	It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the control module of Kreck, Biksacky, Yu and Poynot to include the function of communicating with a valve of an aseptic sampling system as disclosed by Yu in order to automate the sample-directing system.

	As for claim 16, Kreck as modified by Biksacky, Yu and Poynot discloses
Kreck as modified by Biksacky, Yu and Poynot does not explicitly disclose that the plurality of sample inlets are in fluid communication with at least four aseptic sampling systems.
	However, Kreck disclose that more inlet valves may be mounted (paragraph [0026]).  Biksacky discloses eight bioreactor sampling systems (Fig. 3).
	Therefore, It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the number of aseptic sampling systems to be at least four in order to allow the user to sample up to eight bioreactor systems as suggested by Biksacky.

	As for claim 17 Kreck as modified by Biksacky, Yu and Poynot discloses that the common sample output (Kreck: 40, 60) is fluidly connected to an analytical device (Kreck: 70).

	As for claim 18 Kreck as modified by Biksacky, Yu and Poynot discloses that at least some portion (Kreck: 40) of respective ones of the plurality of sample inlet paths (35, 36, 40) overlap with each other.

	As for claim 19, Kreck as modified by Biksacky, Yu and Poynot discloses that the sanitizing fluid inlet (Kreck: 24) comprises a sanitizing inlet valve (Kreck: 34) through which a sanitizing fluid is directed (see also Biksacky: Fig. 3).  The examiner notes that this claim recites the intended use of sanitizing inlet valve, and that the intended use does not structurally distinguish the claimed invention over the prior art.

	As for claim 20, Kreck as modified by Biksacky, Yu and Poynot discloses a gas inlet (Kreck: 33) through which a gas can be directed to purge sanitizing fluid from the sample-directing manifold.  The examiner notes that this claim recites the intended use of gas inlet valve, and that the intended use does not structurally distinguish the claimed invention over the prior art.

	As for claim 21, Kreck as modified by Biksacky, Yu and Poynot discloses that the plurality of sources are bioreactors (Biksacky: col. 3, .lines 24-28).

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot in view of the new grounds of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN N OLAMIT whose telephone number is (571)270-1969. The examiner can normally be reached M-F, 8 am - 5 pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN N OLAMIT/Primary Examiner, Art Unit 2853